Citation Nr: 1426267	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD or heart disease).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974 and from January 1982 to January 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied service connection for CAD.

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.  

In February 2010 and September 2012, the Board remanded the issue back to the RO, via the Appeals Management Center (AMC) for additional development of the record.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam during the Vietnam Era.  

2.  The Veteran's heart disease was first shown in 1994, many years after service separation, and it is not etiologically related to any disease, injury or other event in service, including the Veteran's undocumented chest pain in service and reported asbestos exposure.  




CONCLUSION OF LAW

Heart disease was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in September 2006, prior to the initial adjudication of the claim in November 2006.  An additional notice letter was sent to the Veteran in October 2012, followed by readjudication of the appeal in a February 2013 Supplemental Statement of the Case (SSOC).  These letters notified the claimant of the information, and any medical evidence or lay evidence that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The initial September 2006 letter, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) what type of evidence VA would seek to provide; and (3) and what evidence the claimant was expected to provide.  The Veteran was also notified of the how disability ratings and effective dates of disability are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the October 2012 duty-to-assist letter, the Veteran was specifically notified of how to substantiate a claim of service connection based on herbicide exposure and asbestos exposure.  He was requested to provide the RO with specific information regarding his alleged exposure.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, VA and private records identified by the Veteran, as well as records associated with his Social Security Administration (SSA) claim for benefits.  VA has assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained adequate medical opinions.  The Veteran was afforded an opportunity to give testimony before the Board.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  The Veteran maintains that there are outstanding STRs that would show treatment for chest pain during his second period of service.  The RO attempted to obtain additional STRs pursuant to that assertion.  While additional STRs were obtained they did not reference treatment for shortness of breath or chest pain.  Although the Veteran maintains that the STRs are incomplete because they do not contain treatment for chest pain during service aboard the USS Saratoga, a review of the STRs of record indicates there was treatment aboard the USS Saratoga for pseudofolliculitis barbae and right-sided lower abdominal pain/inguinal strain.  Nevertheless, the Veteran has provided evidence to supplement the available service treatment records in the form of his own reports that he experienced symptoms in service.  

The undersigned VLJ who conducted the May 2009 hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The submission of additional evidence that would be of assistance was also suggested.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Examinations were conducted in June 2008, July 2010 (with August 2011 addendum upon review of the claims file) and January 2013.  The January 2013 VA examination, conducted pursuant to the July 2012 remand directives is adequate as it addressed the question of etiology based on a review of the entire record, an interview and examination of the Veteran, and sound medical principles.  Also pursuant to the July 2012 remand, the RO obtained pertinent information regarding any alleged herbicide exposure/service in Vietnam, and any alleged asbestos exposure.  The Veteran responded in a statement received in March 2013 that he never served in Vietnam and that he was neither claiming herbicide exposure nor was he exposed to such during service.  The agency of original jurisdiction (AOJ) substantially complied with the September 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

The Veteran seeks service connection for heart disease.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102 .

Although heart disease, including CAD has been linked to in-service herbicide exposure, the Veteran has specifically indicated that he did not serve in Vietnam and that he has no knowledge of any in-service herbicide exposure.  Thus, service connection on a presumptive basis as a result of in-service herbicide exposure is not warranted, and the Veteran does not contend otherwise.  38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran asserts that he was treated for in-service chest pain in 1984, but the Veteran's STRs are negative for findings of chest x-rays, complaints of chest pain, shortness of breath, and/or heart disease.  The Veteran reported on his separation examination in November 1985 that he had normal/good health and was taking no medications.  The Veteran specifically denied shortness of breath, pain or pressure in the chest, palpitations, high blood pressure and heart trouble.  The Veteran's clinical evaluation of the lungs, chest and heart was normal.  A chest x-ray also did not reveal any abnormalities.

The first evidence showing any complaints of chest pain/heart trouble comes from private treatment records from 1994, first obtained from the SSA.  These records show treatment for a heart attack in July 1994 with subsequent angioplasty, additional treatment for chest pain and angina in 1997, coronary artery bypass grafting in 1998, and another myocardial infarction (MI) in 2006.  

These records also reflect that the Veteran was a smoker prior to the time he quit in 1998; he had a family history of heart disease, he was obese, and he was diagnosed with hypertension.  A July 12, 1994 Consultation Report indicates that the Veteran had no prior cardiac history; and, a July 17, 1994 triage report from Upstate Carolina Medical Center (UCMC) shows "no previous illness per patient."  It was also noted that the Veteran had no prior history of chest pain.  A July 17, 1994 in-patient history and physical from UCMC reveals no previous history of heart disease, positive family history of heart disease, and no knowledge of hypertension.  The UCMC discharge summary from July 21, 1994 indicates multiple risk factors including hypercholesterolemia, hypertension and obesity.  A May 1997 Admission Report from Spartanburg Regional Medical Center indicates that the Veteran had never been hospitalized except for his catheterization four years ago, and had been in excellent health otherwise.  

At a July 2010 examination, when the VA examiner did not have access to the claims file, the Veteran reported that he had quit smoking back in the 1970's; however, several private medical records obtained from the SSA indicate that the Veteran did not quit smoking until sometime in 1998.  

Regarding medical opinions, in an August 2011 addendum report, the examiner indicated a complete review of the claims file and opined that the Veteran's heart condition did not begin until 1994; and, that there was no medical literature to indicate that exposure to ship fumes would lead to CAD, particularly with an 8-year gap between separation from service and the first evidence of heart problems in 1994.  Further, the examiner opined that it was less likely as not that the Veteran's current cardiac condition was related to the claimed breathing problems/chest pain experienced in service.  In other words, the examiner provided the opinion with an assumption that the Veteran did, in fact, experience chest pain and breathing problems in service.  

A VA examiner in January 2013 also concluded that the Veteran's heart disease had its onset in 1994.  Based an in-person interview and examination, and a review of the record, the examiner opined that the Veteran's heart disease was less likely than not incurred in or caused by in-service chest pain or exposure to jet fuels and/or asbestos.  The examiner reasoned that the medical literature does not associate jet fuel and/or asbestos exposure with the development of CAD.  The examiner further notes that the Veteran's in-service complaints of chest pain cannot be connected to the ultimate diagnosis of CAD because "chest pain" is non-specific and there was a significant delay between the active duty chest pain evaluation and diagnosis/treatment for CAD.  

The May 2009 hearing testimony reflects the Veteran's contentions that his CAD is linked to his second tour of duty because he did not have any problems until after he was subjected to breathing in fumes from jet aircraft which caused breathing difficulty.  The Veteran described the problems as chest tightness, difficulty breathing and runny/watery eyes.  The Veteran also testified that he went to sick call where a doctor took x-rays and told him he had an enlarged heart.  

Although the Veteran asserted at his May 2009 hearing that all of his problems began during his second period of service (January 1982 to January 1986), the Veteran subsequently submitted a statement received at the RO in March 2013 requesting that his total time in service must be considered, asserting that he was never given a complete medical examination in 1978.  Notwithstanding the fact that the Veteran did not have active service in 1978, a review of the in-service examinations in the STRs (June 1972, December 1974, January 1975, October 1981, August 1982, November 1985) is negative for any complaints of chest pain and/or breathing problems, and there is no report of any heart abnormality.  Moreover, the Veteran's October 1981 Report of Medical History (prepared after the first period of service and before the second period of service) indicates that the Veteran reported no shortness of breath, no pain or pressure in the chest, no palpitation or pounding heart, no heart trouble and no high blood pressure.  As such, consideration of both periods of active service results in the same outcome.  

To summarize, the medical evidence of record, including the STRs from both periods of active duty, is completely negative for any complaints of chest pain, heart trouble, breathing problems or high blood pressure until 1994.  Furthermore, the Veteran's credibility is questioned and the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As outlined above, the Veteran has provided inconsistent statements regarding the history of his heart disability.  There is no evidence of any injury or disease related to the heart in service according to a review of the STRs.  Furthermore, the examination report at separation from November 1985 indicates that the Veteran had never had any problems or complaints whatsoever with regard to his heart or lungs.  This alone is sufficient to find that the Veteran is not credible concerning the onset of his symptoms as his statements at the time of discharge are completely inconsistent with his current allegations.  Further, there is affirmative evidence in the file that the Veteran reported to various doctors that his chest pain started in 1994 and that he specifically denied that he had any prior history of chest pain or heart disease prior to 1994.  

In all of the medical records documenting treatment for CAD since 1994, the Veteran has never related a history of in-service chest pain or breathing problems, or treatment therefore, to the physicians that have evaluated and treated him for current heart disease.  He has made this contention only on his claim for VA benefits, during his testimony and in statements to the RO/Board.  The only point at which he made those assertions was from the time he submitted his claim to VA in 2006.  

Similarly, the Veteran has reported inconsistent statements with regard to asbestos exposure.  The service records are silent for any evidence of assigned duties or work involving known or likely exposure to asbestos.  Significantly, a May 1982 STR entitled "Asbestos Medical Surveillance Program" indicates the Veteran responded "no" by checking the appropriate box, as to whether he had been exposed to asbestos dust during rip-out operations or worked regularly with asbestos or asbestos products.  The Veteran also indicated that he had never worked directly with asbestos products.  The Veteran submitted a copy of this same document along with some other service records and correspondence, all of which was received at the RO in September 2011.  In the 2011 copy of the May 1982 asbestos survey, there is an added check mark next to "yes" purporting to indicate that the Veteran did work directly with asbestos.  The Veteran indicated in an accompanying statement that the dangers of asbestos were not known in 1972 and that he was exposed to asbestos during asbestos removal and disposal from his ship in 1974.  However, this does not change the fact that the Veteran reported in 1982 that he had not been exposed to asbestos.  Current reports conflict with that affirmative statement in 1982 and thus the Veteran's current reports of exposure to asbestos in service lack credibility.  

Furthermore, even assuming, arguendo, that the Veteran experienced symptoms of chest tightness, breathing difficulty and runny/watery eyes after exposure to jet fuel, the Veteran was not diagnosed with the current claimed heart disease until years after service and it is the type of condition which requires competent medical evidence to diagnose and/or address the etiology thereof.  The most probative medical evidence is against such being causally related to service.  

The medical evidence in this case outweighs the Veteran's lay statements.  Two VA examiners provided similar opinions and there is no contradictory medical evidence in the record other than the Veteran's assertions of treatment for heart disease in service (which is deemed not credible for the reasons set forth above).  The examiners in August 2011 and January 2013 provided adequate rationale for their opinions based on a review of the record and sound medical principles.  These examiners did not rely solely on the passage of time without complaint or treatment in reaching their conclusions.  Rather, the passage of time without complaint or treatment was only one factor in the opinion.  The examiners explained that even if the Veteran did seek treatment for chest pain, there is no medical principle to connect the exposure to jet fuel to the current heart disease; and, the Veteran's in-service chest pain was non-specific, and could therefore not be considered related to the current heart disease.  

The remainder of the multiple treatment records and evaluation reports all note the onset of a heart condition since the first reported date of the chest pain in 1994.  There is no report, from any source, that states there was any prior injury/disease, or symptoms therefrom; and, the medical evidence of record from 1994 to 2006 specifically states that there is no history of heart disease prior to 1994, that the Veteran has numerous risk factors for heart disease (which have nothing to do with service or any exposure to jet fuel or asbestos).  The Veteran asserts that his current condition was caused by his in-service exposure because he had chest tightness/breathing problems in service.  Such evidence is not competent to establish that the heart disability first identified in 1994 was indicative of a prior injury/disease, as this is not the type of evidence that can be interpreted by a lay person, and requires medical expertise to evaluate accurately.  The causation of the Veteran's heart disease falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Veteran has also submitted information from the internet which indicates that exposure to diesel exhaust "is believed to play a role in other health problems, such as eye irritation, headache, asthma and other lung diseases, heart disease, and possibly immune system problems."  Http://www.cancer.org/cancer/cancer causes/other carcinogens/ pollution/diesel-exhaust.  He also submitted an article indicating that "asbestos workers not only have a much higher risk of developing severe lung disease but also of succumbing to cardiovascular issues including heart disease and stroke."  Http://www.mesothelioma.com/news/2012/04/british -study-shows-asbestos-workers-at-a-g...  As noted previously, the appellant's assertions regarding asbestos exposure in service were found not credible.  The other article is too general in nature to provide, alone, the necessary evidence to show that diesel exhaust exposure in service is related to the Veteran's heart disease, firt shown years after service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). The documents in the current case do not address the facts of this specific case and thus are outweighed by the more probative medical opinions which were based on review of the history and are supported by a rationale.

The Veteran also asserted in March 2013 that he may have been exposed to hazardous chemicals or radiation in service.  However, heart disease is not considered a radiogenic disease pursuant to 38 C.F.R. § 3.309 or § 3.311, nor is there any competent evidence indicating that there is a link between heart disease and the reported exposure.  In addition, there is no indication that heart disease manifested to a compensable degree within one year of discharge.  Accordingly, the presumptive provisions set forth in 38 C.F.R. § 3.309 and § 3.311are not applicable.  In addition, continuity of symptomatology is not shown as the Veteran denied relevant symptoms at the time of separation, the separation examination findings were normal, and the Veteran in 1994 denied prior symptomatology including chest pain.

In sum, the Veteran's STRs are negative for any treatment of chest pain, heart disease, or breathing problems in service and the Veteran reported on his separation examination that he had no heart or breathing problems.  The Veteran suffered a serious cardiac event in 1994, many years after service.  There is no evidence of any type of heart disease in the intervening years after service and his statements to the treating physicians indicated onset of symptomatology in 1994 and no earlier.  None of those physicians indicated that there was a prior injury or disease.  As noted, the Veteran's reports of in-service symptomatology are not credible, as they contradict his previous reports that affirmatively deny any chest pain prior to 1994.  In this regard, the Board finds credible the statements the Veteran made contemporaneous in time to the discharge examination and to the post-service events in 1994, when it was to his benefit to provide accurate information so he could receive appropriate medical care.  The statements that he made many years removed from service and from the initial 1994 MI are not entitled to the same finding of credibility, particularly in light of the normal findings reported on the separation examination and in light of the affirmative statements he made in 1994 concerning the onset of his chest pain.  

The medical evidence of record preponderates against finding a nexus between the Veteran's current heart disease and his active service.  The doctrine of reasonable doubt has been considered, but the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for CAD/heart disease is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


